Case 3:18-cv-00161-N Document 109 Filed 05/14/20   Page 1 of 10 PageID 5344



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

ESCORT INC.,
                    Plaintiff,
v.
                                     Case No. 3:18-cv-161-N
UNIDEN AMERICA CORPORATION,

                     Defendant.


PLAINTIFF ESCORT INC.’S BRIEF SUPPORTING ITS RESPONSE IN OPPOSITION
TO UNIDEN AMERICA CORPORATION’S MOTION TO STRIKE PORTIONS OF DR.
                 CHRIS BARTONE’S EXPERT REPORTS
Case 3:18-cv-00161-N Document 109 Filed 05/14/20               Page 2 of 10 PageID 5345



                                 TABLE OF CONTENTS

                                                                                         Page

I.     INTRODUCTION ………………………………………………………………..                                           1

II.    ARGUMENT …………………………………………………………………….. 2

       A.   Escort Timely Disclosed Its Priority Date Claim and Dr. Bartone Should be
            Permitted to Offer Opinions Regarding the Same …………………………. 2

            1.    Escort Complied With Its Obligations Under L.P.R. 3-1(a)(5) ……..       2

            2.    Escort Timely Responded to and Supplemented Its Response to
                  Uniden’s Interrogatory No. 5 ………………………………………..                         4

            3.    Uniden Does Not Even Claim, Let Alone Identify, Any Prejudice …        5

            4.    Dr. Bartone’s Opinions Related to the Priority Date for the Patents-
                  in-Suit Are Proper and Admissible ………………………………….                       6

III.   CONCLUSION …………………………………………………………………... 6




                                              i
Case 3:18-cv-00161-N Document 109 Filed 05/14/20         Page 3 of 10 PageID 5346



                            TABLE OF AUTHORITIES

Cases                                                                          Page(s)

Altera Corp. v. PACT XPP Tech., AG,
       No. 14-cv-02868-JD, 2015 WL 928122 (N.D. Cal. Feb. 19, 2015) ………….      3

EMG Tech., LLC v. Chrysler Group, LLC,
     No. 6:12-cv-259, 2013 WL 12147662 (E.D. Tex. July 3, 2013) …………….. 2

Opticurrent, LLC v. Power Integrations, Inc.,
       No. 3:17-cv-03597-WHO, 2017 WL 11392680 (N.D. Cal. Oct. 3, 2017) …...   5

Thought, Inc. v. Oracle Corp.,
      No. 12-cv-05601-WHO, 2015 WL 5834064 (N.D. Cal. Oct. 7, 2015) ………        3, 5

Rules

E.D. Tex. L.P.R. 3-1 ………………………………………………………………….                                2

N.D. Tex. L.P.R. 3-1 …………………………………………………………………. 2




                                          ii
    Case 3:18-cv-00161-N Document 109 Filed 05/14/20                Page 4 of 10 PageID 5347



                                    I.      INTRODUCTION

         With respect to Uniden’s estoppel arguments, they should be denied as moot. Escort

previously agreed not to relitigate the validity of claims 18 and 45 of the ʼ038 patent and not to

reference the K-40 IPRs provided Uniden does not open to the door to these issues. In addition,

Escort agrees that “Orr’s Prior Invention,” as defined in footnote 2 of Uniden’s brief (Dkt. 98),

is prior art. 1

         Escort denies that Dr. Bartone is attempting to present a new infringement theory.

Uniden is attempting to manufacture an issue where none exists, based in part on confusing

questioning from Dr. Bartone’s March 27, 2020 videoconference deposition. With that said, in

an effort to resolve any potential confusion, Escort agrees to not introduce any opinion from Dr.

Bartone that the claimed “microprocessor” is met by a combination of the GPS MCU and Main

MCU in the accused products. In other words, as requested by Uniden, Escort agrees that Dr.

Bartone will opine that the claimed “microprocessor” is met by the Main MCU in the accused

products, with the understanding that Dr. Bartone is permitted to explain the basis disclosed in

his reports for why the Main MCU meets the claimed microprocessor limitations.

         Escort also disagrees that Dr. Bartone is presenting a new claim construction argument.

With that said, in an effort to resolve this issue Escort agrees that Dr. Bartone will not present

any opinion that the preambles of the asserted claims are limiting. 2



1
  Escort does not agree that Mr. Orr’s draft provisional patent applications are prior art.
However, Uniden is not including these as part of its definition of “Orr’s Prior Invention.”
2
  Had Uniden attempted to meet and confer earlier, as opposed to waiting till the morning of the
day it filed its motion, the majority of Uniden’s motion could have been avoided saving the
parties and the Court unnecessary time and expense. Further, Uniden’s motion fails to identify
with specificity what portions or paragraphs of Dr. Bartone’s reports it seeks to strike. To the
extent the Court is inclined to grant any part of Uniden’s motion, Escort respectfully requests
that Uniden be required to identify the specific paragraphs or portions of Dr. Bartone’s report
that it claims should be stricken.
                                                  1
    Case 3:18-cv-00161-N Document 109 Filed 05/14/20                 Page 5 of 10 PageID 5348



        Lastly, Escort denies that its priority date claim was not timely disclosed or that Dr.

Bartone should not be permitted to offer opinions regarding the same. As such, and for the

reasons discussed herein, Uniden’s motion on this point should be denied on the merits and

Uniden’s other arguments should be denied as moot.

                                       II.     ARGUMENT

A.      Escort Timely Disclosed Its Priority Date Claim and Dr. Bartone Should be
        Permitted to Offer Opinions Regarding the Same.

        1.     Escort Complied With Its Obligations Under L.P.R. 3-1(a)(5).

        Local Patent Rule 3-1(a)(5) requires a party to identify “[f]or any patent that claims

priority to an earlier application, the priority date to which each asserted claim allegedly is

entitled.” Second Amended Misc. Order No. 62, 3-1(a)(5). This requirement mirrors that in the

Eastern District of Texas Local Patent Rules. See Appx1547-1550 (E.D. Tex. L.P.R. 3-1(e)). 3

        In EMG Tech., LLC v. Chrysler Group, LLC, No. 6:12-cv-259, 2013 WL 12147662, at

*1-2 (E.D. Tex. July 3, 2013) the Eastern District of Texas addressed the exact issue raised by

Uniden. 4 The Court held that “the rule makes clear that the priority date provided pursuant to

P.R. 3-1 is related to claiming priority to ‘an earlier application.’” Id. In other words, to comply

with L.P.R. 3-1(a)(5), a party is not required to disclose the earliest priority date it may claim,

just the date of the earliest application to which a priority claim is made. Id.

        Uniden does not dispute that Escort’s L.P.R. 3-1(a)(5) disclosures disclosed the date of

the earliest application to which the asserted patents claim priority – i.e., April 14, 1999. Uniden




3
  Record citations in this brief are made to the Appendix (Appx__). The Appendix includes
those materials submitted by Uniden with its initial brief (Appx0001-1546) and those materials
submitted by Escort in connection with this brief (Appx1547-1556).
4
  Despite being informed of this decision back in October 2019, Uniden’s motion does not even
bring this authority, which directly contradicts Uniden’s position, to the Court’s attention.
                                                  2
 Case 3:18-cv-00161-N Document 109 Filed 05/14/20                     Page 6 of 10 PageID 5349



Br., p. 24; Appx0543. Instead, Uniden, relying solely on the Northern District of California

decision in Thought, Inc. v. Oracle Corp., No. 12-cv-05601-WHO, 2015 WL 5834064 (N.D.

Cal. Oct. 7, 2015), contends that Escort was required to more than required by L.P.R. 3-1(a)(5).

Uniden is incorrect and its reliance on Thought is misplaced.

        In Thought, the plaintiff did not identify an earlier invention date in its 3-1 and 3-2

disclosures or its discovery responses. See Id. at *5. In light of this, counsel for Thought

voluntarily agreed to limit its priority date claim to the filing date of the patents-in-suit at the

hearing on Oracle’s motion to strike. Id. The Northern District of California then granted

Oracle’s motion. Id. However, in its ruling, the Court noted that “other districts with similar

rules have found that ‘the priority date’ contemplated by Patent Local Rule 3-1(f) refers solely to

priority to an earlier application, and not necessarily to the date of conception and reduction to

practice.” Id. at *4 (quoting Altera Corp. v. PACT XPP Tech., AG, No. 14-cv-02868-JD, 2015

WL 928122, at *3 (N.D. Cal. Feb. 19, 2015)).

        In other words, the Court’s ruling in Thought is in line with how Texas courts, and

Escort, interpreted L.P.R. 3-1(a)(5). Further, the facts in the present case stand in stark contrast

to the situation in Thought. Indeed, Escort complied with L.P.R. 3-1(a)(5) and timely identified

an earlier conception date in its discovery responses (as discussed in the next section). And,

unlike the plaintiff in Thought, Escort does not agree with defendant’s position and does not

agree to the relief sought by Uniden. In sum, Escort properly complied with L.P.R. 3-1(a)(5)

and Escort was not required to seek leave to amend its contentions to assert an earlier conception

date in response to Uniden’s discovery requests.




                                                   3
    Case 3:18-cv-00161-N Document 109 Filed 05/14/20                 Page 7 of 10 PageID 5350



         2.      Escort Timely Responded to and Supplemented Its Response to Uniden’s
                 Interrogatory No. 5.

         On July 8, 2019, Uniden served Interrogatory No. 5, which requested that Escort:

              Separately for each Asserted Claim of the Asserted Patents, describe in
              complete detail the conception and reduction to practice of the invention,
              including the identity of the priority date, conception date, date(s) of due
              diligence and reduction to practice, and invention date of each Asserted
              Claim; the facts supporting any such date(s), including any Related
              Patents providing priority; the identification of all Persons with knowledge
              of such date(s); and state the facts believed by Escort to be known by each
              Person identified.

Appx1551-1554 (Uniden, Inter. No. 5). Escort timely responded on September 6, 2019.

Appx1556 (Dec. T. Grochocinski, ¶ 4). On October 24, 2019 and October 29, 2019, Escort

timely supplemented its response to Interrogatory No. 5. Appx1534-1536 (First Supp. Resp.);

Appx1537-1540 (Sec. Supp. Resp.). This was all done within months of Escort’s initial answer

to Interrogatory No. 5 (September 6, 2019), before the close of fact discovery (December 13,

2019), before Uniden had deposed Escort (November 2019), and before Uniden deposed the

inventor of the patents-in-suit, Mr. Fleming (November 2019). See Id.; Scheduling Order, p. 2

(Dkt. 64); Appx1556 (Dec. T. Grochocinski ¶¶ 4-5).

         In addition, the fact that Escort intended to rely on an earlier conception date, and its

basis for the same, was disclosed by Escort in Escort’s L.P.R. 3-2 document production.

Appx1556 (Dec. T. Grochocinski ¶ 6); Appx0544. In sum, Escort timely supplemented its

response to Interrogatory No. 5 and timely disclosed its claimed conception date for the patents-

in-suit. 5




5
  Uniden’s service of Interrogatory No. 5 is also inconsistent with its position that Escort was
required to disclose its claimed conception date in conjunction with its L.P.R. 3-1(e) disclosures.
If L.P.R. 3-1(e) required this, which it does not, then why did Uniden serve a separate
interrogatory requesting this information?
                                                   4
 Case 3:18-cv-00161-N Document 109 Filed 05/14/20                  Page 8 of 10 PageID 5351



       3.      Uniden Does Not Even Claim, Let Alone Identify, Any Prejudice.

       Setting aside that Escort’s claimed priority date was timely disclosed, Uniden also does

not even allege in its brief that Uniden has suffered any prejudice. This is because Uniden

cannot plausibly claim it suffered any prejudice. Indeed, Escort offered to allow Uniden to

amend its invalidity contentions in October 2019 if it thought it needed to, stating:

            To the extent that Uniden feels that it needs to amend its collection of
            invalidity references based upon the additional conception date information,
            we are open to discussing it.

Appx1543-44 (E-mail to Mr. Conrad (Oct. 30, 2019)). In addition, on October 31, 2019,

Escort’s counsel stated:

            Nevertheless, if you can explain some actual prejudice suffered related to
            the Orr deposition, we will consider it in connection with permitting limited
            additional questioning.

Appx1541 (E-Mail to Mr. Conrad (Oct. 31, 2019)). Uniden never followed up on either offer

and never identified any prejudice it had suffered. Uniden’s failure to articulate any prejudice in

in October of 2019 and in its motion is because Uniden has not suffered any prejudice.

       In Opticurrent, LLC v. Power Integrations, Inc., No. 3:17-cv-03597-WHO, 2017 WL

11392680 (N.D. Cal. Oct. 3, 2017), the Northern District of California distinguished its decision

in Thought, finding that there was no prejudice to Power Integrations. Id. at *7. Specifically, the

Court stated: “Unlike Thought and Harvatek, however, little discovery had occurred here and

Opticurrent’s response to PI’s First Set of Interrogatories noted the ‘new’ conception date and

cited the relevant documents that he been previously produced prior to any deposition.” Id.

       So even if Uniden’s reading of L.P.R. 3-1(e) is correct, which it is not, as in Opticurrent,

Escort disclosed its claimed conception date when little discovery had occurred and cited to the




                                                 5
 Case 3:18-cv-00161-N Document 109 Filed 05/14/20                  Page 9 of 10 PageID 5352



relevant documents that had previously been produced prior to any deposition. As such, Uniden

has not suffered any prejudice.

       4.      Dr. Bartone’s Opinions Related to the Priority Date for the Patents-in-Suit
               Are Proper and Admissible.

       Uniden’s only objection to Dr. Bartone’s priority date opinions is Uniden’s incorrect

assertion that Escort did not timely disclose its claimed conception date for the patents-in-suit.

As discussed above, Escort timely disclosed this information to Uniden. As such, Dr. Bartone’s

opinions regarding the same are proper and admissible.

                                     III.    CONCLUSION

       Based on the foregoing, Uniden’s motion to strike Dr. Bartone’s opinions related to the

applicable priority date for the patents-in-suit should be denied on the merits. Uniden’s

additional arguments should be denied as moot.




                                                  6
Case 3:18-cv-00161-N Document 109 Filed 05/14/20                 Page 10 of 10 PageID 5353



DATED: May 14, 2020                                  Respectfully submitted,

                                                     /s/ Timothy E. Grochocinski
                                                     Timothy E. Grochocinski
                                                     tim@nbafirm.com
                                                     Joseph P. Oldaker
                                                     joseph@nbafirm.com
                                                     NELSON BUMGARDNER ALBRITTON PC
                                                     15020 S. Ravinia Ave., Suite 29
                                                     Orland Park, Illinois 60462
                                                     P. 708-675-1974

                                                     Edward R. Nelson III
                                                     ed@nbafirm.com
                                                     NELSON BUMGARDNER ALBRITTON PC
                                                     3131 W. 7th Street, Suite 300
                                                     Fort Worth, Texas 76107
                                                     P. 817-377-9111

                                                     COUNSEL FOR PLAINTIFF
                                                     ESCORT INC.




                                CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing was served on counsel for all parties of record on
May 14, 2020 via the Court’s CM/ECF system.


                                                     /s/ Timothy E. Grochocinski




                                                7
